SEARS, Justice,
dissenting.
I respectfully dissent because the majority opinion has ignored the dictates of the Texas Supreme Court as well as the Texas Rules of Civil Procedure. An oral hearing is required on any timely filed motion to reinstate under Tex.R.Civ.P. 165a. Gulf Coast Investment Corp. v. NASA 1 Business Center, 754 S.W.2d 152, 153 (Tex.1988) (per curiam). A trial court’s refusal to hold an oral hearing on a timely filed motion to reinstate constitutes an abuse of discretion. Id.
Appellant’s wrongful discharge suit was filed on May 25, 1988. The record does not show when the case was placed on the court’s dismissal docket; however, on April 23, 1990, appellant filed a motion to retain which was granted by the court. On May 9, 1990, the trial court granted appellant’s motion for substitution of counsel. Then, without notice to appellant’s new counsel, the trial court dismissed appellant’s case on June 15, 1990, “for want of prosecution.” Appellant filed a timely motion to reinstate and requested an oral hearing on the motion. The trial judge did not conduct a *908hearing on appellant’s motion and did not decide the motion by a signed written order; therefore, appellant’s motion was deemed overruled by operation of law. Tex.R.Civ.P. 165a(3).
In his first point of error, appellant contends the trial judge abused his discretion in failing to set a hearing on appellant’s motion to reinstate. Appellee contends that the reinstatement provisions of Tex.R. Civ.P. 165a(3) do not apply to this case because the case was dismissed pursuant to the trial court’s inherent power to dismiss cases for want of prosecution. The record does not reflect whether the case was dismissed pursuant to the rules of procedure or under the trial court’s inherent power.
Trial courts have express power under the rules of procedure, as well as inherent power, to dismiss cases not prosecuted with due diligence. See State v. Rotello, 671 S.W.2d 507, 509 (Tex.1984); Tex.R.Civ.P. 165a. A trial court’s exercise of this power is subject to reversal only upon a showing of clear abuse of discretion. Rotello, 671 S.W.2d at 509.
The Texas Rules of Civil Procedure provide:
A motion to reinstate shall set forth the grounds therefor and be verified by the movant or his attorney. It shall be filed with the clerk within 30 days after the order of dismissal is signed or within the period provided by Rule 306a.... The clerk shall deliver a copy of the motion to the judge, who shall set a hearing on the motion as soon as practicable. The court shall notify all parties or their attorneys of record of the date, time and place of the hearing.
Tex.R.Civ.P. 165a(3) (emphasis added). Further, Rule 165a also provides:
The same reinstatement procedures and timetable are applicable to all dismissals for want of prosecution including cases which are dismissed pursuant to the court’s inherent power, whether or not a motion to dismiss has been filed.
Tex.R.Civ.P. 165a(4) (emphasis added).
In its brief, appellee claims that Rule 165a(3) only applies to cases dismissed for failure to appear at a trial or hearing, and not to cases dismissed for want of diligent prosecution, citing Armentrout v. Murdock, 779 S.W.2d 119 (Tex.App. — Houston [1st Dist.] 1989, no writ); Ozuna v. Southwest Bio-Clinical Laboratories, 766 S.W.2d 900 (Tex.App. — San Antonio 1989, writ denied); and Speck v. Ford Motor Co., 709 S.W.2d 273 (Tex.App. — Houston [14th Dist.] 1986, no writ). However, those cases hold that the standard for reinstating cases under Rule 165a(3) only applies to cases dismissed under Rule 165a(l) for failure to appear at a trial or hearing. Those cases do not stand for the proposition that the reinstatement procedures of Rule 165a(3) do not apply to cases dismissed under the court’s inherent power. Quite to the contrary, in each case cited the trial court held or scheduled a hearing on the movant’s motion to reinstate.
I find that the reinstatement procedures of Rule 165a(3) apply to all cases dismissed for want of prosecution, whether dismissed under the express authority granted by the rules of procedure, or under the inherent authority of the trial court.
Appellee also contends that appellant’s motion to reinstate did not properly request a hearing or specifically address the trial court’s reasons for dismissal. There is no dispute that appellant did properly request a hearing. Further, as noted previously, the record does not reflect a reason for dismissal other than “dismissed for want of prosecution.” Appellant could not have addressed the reasons for dismissal in his motion when none were given by the trial court. The majority opinion fails to recognize appellant’s timely-filed motion other than to act as a fact finding body and reach the conclusion that the motion was inadequate or fatally defective. The majority fails to cite any rule or case law to support their conclusion. If the Rule required the motion to contain all the facts on evidence to be relied upon by the moving party, a hearing would not be necessary. Further, the motion puts the court on notice of the request for a hearing, and the hearing is *909for the purpose of receiving evidence and argument. The majority has ignored the case law and the rules, and without authority or precedent has acted as a fact finding body to determine that the court could have denied the motion after a hearing. The majority misses the point. The hearing is mandatory. If after the hearing, the trial court found the grounds for reinstatement to be inadequate, we could then affirm absent a showing of abuse of discretion. The adequacy of the grounds for reinstatement is simply not an issue that is before this court on appeal.
The record also reflects that on April 30, 1990, the trial court granted appellant’s motion to retain this case on the docket. On May 9, 1990, the court granted appellant’s motion to substitute counsel. Five weeks after appellant’s new attorney took over the case, the court dismissed the case for “want of prosecution.” Appellant’s new counsel alleged in the motion to reinstate that he had no notice that the ease was ever on the court’s dismissal docket. Appellant’s new counsel certainly had no reason to expect the case would be dismissed so soon after being substituted as counsel. I find that the rules and prior case law required the trial court to conduct a hearing on appellant’s motion to reinstate and that the court’s failure to do so constituted an abuse of discretion. Gulf Coast Investment Corp., 754 S.W.2d at 153.
Accordingly, I would sustain appellant’s first point of error, reverse the order of dismissal, and remand the case to the trial court.